DETAILED ACTION
Claims 48-64 are pending.
Claims 1-47 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 55-56 and 61-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 55 and 61 are presented in an alternative form using “and/or” which makes the claims unclear.  Appropriate correction is required.
Claims 56 and 62 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite because of their dependencies on claims 55 and 61, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 48-55 and 57-61 and 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US Pub. 2016/0037579 (hereinafter Jung) in view of Dudda et al., W0 2014/111499  (hereinafter Dudda).

With respect to claim 48, Jung teaches a method in a user equipment (fig. 3, UE) for handling radio link failures (RLF), wherein the UE is connected to a radio communication network (fig. 3) by a plurality of uplink (UL) carriers (figs. 7-8) ([0069], “As such, the UE supporting the dual connectivity may simultaneously use the macro cell of the macro base station and the small cell of the small base station and since the radio link is constituted between the UE and the macro base station (alternatively, the macro cell) and between the UE and the small base station (alternatively, the small cell), individual controlling the radio link is required”; See also [0106]); the method comprising:
performing retransmissions of a certain Radio Link Control (RLC) data packet on at least two of the plurality of UL carriers ([0070], “Hereinafter, in the UE of which the state (the RRC exists in the macro base station) in which the RRC connection is configured through the radio link of the macro cell is described, the dual connectivity of the macro cell and the small cell is configured and the UE may monitor both the radio link of the macro cell and the radio link of the small cell. The UE may individually perform and manage retransmission of the RLC PDU to the macro cell and retransmission of the RLC PDU to the small cell”; See also [0071]-[0073]);
monitoring retransmissions of a RLC data packet commonly for all of the at least two UL carriers ([0070], “Hereinafter, in the UE of which the state (the RRC exists in the macro base station) in which the RRC connection is configured through the radio link of the macro cell is described, the dual connectivity of the macro cell and the small cell is configured and the UE may monitor both the radio link of the macro cell and the radio link of the small cell. The UE may individually perform and manage retransmission of the RLC PDU to the macro cell and retransmission of the RLC PDU to the small cell”, commonly monitored interpreted as “both links are monitored in the same fashion (e.g. retransmission of RLC PDU); See also [0071]-[0073]); and
providing information indicative of an RLF (fig. 4, step S420; [0078], “The UE transmits the small cell RLF indication to the macro base station (S420). The small cell RLF indicator is information indicating that the RLF occurs in the small cell radio link. The small cell RLF indicator may be just a flag notifying that the RLF occurs in the small cell. Alternatively, the small cell RLF indicator may further include various pieces of information associated with the small cell RLF”; See also [0112]).
Jung teaches providing information indicative of an RLF. Jung also teaches in para [0072],  “declaring a general RLF” when both radio links fail, but is silent on “the information provided is indicative of a common RLF”.
However, Dudda teaches the information provided is indicative of a common RLF (page 23, lines 17-22; page 24, lines 16-21).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jung system to include the feature “the information provided is indicative of a common RLF”, as disclosed by Dudda because it provides radio link failure (RLF) diversity (See Dudda: page 23, lines 17-22).

With respect to claim 57, Jung teaches a method in a base station (fig. 3, base station) for handling radio link failures (RLF), wherein the base station is connected to a User Equipment (UE) (fig. 3, UE) by one of a plurality of uplink (UL) carriers (figs. 7-8) ([0069], “As such, the UE supporting the dual connectivity may simultaneously use the macro cell of the macro base station and the small cell of the small base station and since the radio link is constituted between the UE and the macro base station (alternatively, the macro cell) and between the UE and the small base station (alternatively, the small cell), individual controlling the radio link is required”; See also [0106]); the method comprising:
receiving, from the UE, information indicative of an RLF (fig. 4, step S420; [0078], “The UE transmits the small cell RLF indication to the macro base station (S420). The small cell RLF indicator is information indicating that the RLF occurs in the small cell radio link. The small cell RLF indicator may be 
wherein the RLF is resulting from performing retransmissions at the UE of a certain Radio Link Control (RLC) data packet on at least two of the plurality of UL carriers being commonly monitored for both UL carriers ([0070], “Hereinafter, in the UE of which the state (the RRC exists in the macro base station) in which the RRC connection is configured through the radio link of the macro cell is described, the dual connectivity of the macro cell and the small cell is configured and the UE may monitor both the radio link of the macro cell and the radio link of the small cell. The UE may individually perform and manage retransmission of the RLC PDU to the macro cell and retransmission of the RLC PDU to the small cell”, commonly monitored interpreted as “both links are monitored in the same fashion (e.g. retransmission of RLC PDU); See also [0071]-[0073]).
Jung teaches receiving, from the UE, information indicative of an RLF. Jung also teaches in para [0072],  “declaring a general RLF” when both radio links fail, but is silent on “the information received from the UE is indicative of a common RLF”.
However, Dudda teaches the information received from the UE is indicative of a common RLF (page 23, lines 17-22; page 24, lines 16-21).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jung system to include the feature “the information received from the UE is indicative of a common RLF”, as disclosed by Dudda because it   provides radio link failure (RLF) diversity (See Dudda: page 23, lines 17-22).


With respect to claim 63, Jung teaches a user equipment (fig. 3, UE) for handling radio link failures (RLF), wherein the UE is connected to a radio communication network (fig. 3) by a plurality of uplink (UL) carriers (figs. 7-8) ([0069], “As such, the UE supporting the dual connectivity may 
processing circuitry (fig. 10, UE processor 1020; [0120]);
memory ([0099], UE must have memory involved in the executing of the protocol stack) containing instructions executable by the processing circuitry whereby the base station is operative to:
perform retransmissions of a certain Radio Link Control (RLC) data packet on at least two of the plurality of UL carriers ([0070], “Hereinafter, in the UE of which the state (the RRC exists in the macro base station) in which the RRC connection is configured through the radio link of the macro cell is described, the dual connectivity of the macro cell and the small cell is configured and the UE may monitor both the radio link of the macro cell and the radio link of the small cell. The UE may individually perform and manage retransmission of the RLC PDU to the macro cell and retransmission of the RLC PDU to the small cell”; See also [0071]-[0073]);
monitor retransmissions of a RLC data packet commonly for all of the at least two UL carriers ([0070], “Hereinafter, in the UE of which the state (the RRC exists in the macro base station) in which the RRC connection is configured through the radio link of the macro cell is described, the dual connectivity of the macro cell and the small cell is configured and the UE may monitor both the radio link of the macro cell and the radio link of the small cell. The UE may individually perform and manage retransmission of the RLC PDU to the macro cell and retransmission of the RLC PDU to the small cell”, commonly monitored interpreted as “both links are monitored in the same fashion (e.g. retransmission of RLC PDU); See also [0071]-[0073]); and
provide information indicative of an RLF (fig. 4, step S420; [0078], “The UE transmits the small cell RLF indication to the macro base station (S420). The small cell RLF indicator is information indicating that the RLF occurs in the small cell radio link. The small cell RLF indicator may be just a flag notifying that the RLF occurs in the small cell. Alternatively, the small cell RLF indicator may further include various pieces of information associated with the small cell RLF”; See also [0112]).
Jung teaches providing information indicative of an RLF. Jung also teaches in para [0072],  “declaring a general RLF” when both radio links fail, but is silent on “the information provided is indicative of a common RLF”.
However, Dudda teaches the information provided is indicative of a common RLF (page 23, lines 17-22; page 24, lines 16-21).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jung system to include the feature “the information provided is indicative of a common RLF”, as disclosed by Dudda because it provides radio link failure (RLF) diversity (See Dudda: page 23, lines 17-22).



With respect to claim 64, Jung teaches  a base station (fig. 3, base station) of a radio communications network (fig. 3) for handling radio link failures (RLF), wherein a UE (fig. 3, UE) is connected to the base station by one of a plurality of uplink (UL) carriers (figs. 7-8) ([0069], “As such, the UE supporting the dual connectivity may simultaneously use the macro cell of the macro base station and the small cell of the small base station and since the radio link is constituted between the UE and the macro base station (alternatively, the macro cell) and between the UE and the small base station (alternatively, the small cell), individual controlling the radio link is required”; See also [0106]); the base station comprising:
processing circuitry (fig. 10, macro processor 1050; [0128]);

receive, from the UE, information indicative of an RLF (fig. 4, step S420; [0078], “The UE transmits the small cell RLF indication to the macro base station (S420). The small cell RLF indicator is information indicating that the RLF occurs in the small cell radio link. The small cell RLF indicator may be just a flag notifying that the RLF occurs in the small cell. Alternatively, the small cell RLF indicator may further include various pieces of information associated with the small cell RLF”; See also [0112]);
wherein the RLF is resulting from performing retransmissions at the UE of a certain Radio Link Control (RLC) data packet on at least two of the plurality of UL carriers being commonly monitored for both UL carriers ([0070], “Hereinafter, in the UE of which the state (the RRC exists in the macro base station) in which the RRC connection is configured through the radio link of the macro cell is described, the dual connectivity of the macro cell and the small cell is configured and the UE may monitor both the radio link of the macro cell and the radio link of the small cell. The UE may individually perform and manage retransmission of the RLC PDU to the macro cell and retransmission of the RLC PDU to the small cell”, commonly monitored interpreted as “both links are monitored in the same fashion (e.g. retransmission of RLC PDU); See also [0071]-[0073]; [0106]).
Jung teaches receiving, from the UE, information indicative of an RLF. Jung also teaches in para [0072],  “declaring a general RLF” when both radio links fail,  but is silent on “the information received from the UE is indicative of a common RLF”.
However, Dudda teaches the information received from the UE is indicative of a common RLF (page 23, lines 17-22; page 24, lines 16-21).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jung system to include the feature “the information received from the UE is indicative of a common RLF”, as disclosed by Dudda because it  provides radio link failure (RLF) diversity (See Dudda: page 23, lines 17-22).

With respect to claim 49, Jung teaches wherein the UE provides information indicative of a RLF: with information identifying the UL carrier affected by the RLF, if the UE is configured to separately monitor the retransmissions for the at least two UL carriers ([0121], “That is, the UE processor 1020 may determine whether the macro cell RLF situation occurs through monitoring the radio link of the macro cell and determine whether the macro cell RLF situation occurs through the RLC PDU retransmission count for the macro cell. Further, the UE processor 1020 may determine whether the small cell RLF situation occurs through monitoring the radio link of the small cell and determine whether the small cell RLF situation occurs through the RLC PDU retransmission count for the small cell”; [0123], “In addition, the UE processor 1020 generates the small cell RLF indicator when the small cell RFL is detected. The small cell RLF indicator is information indicating that the RLF situation occurs in the small cell radio link”; [0129], “The macro receiving unit 1040 receives the small cell RLF indicator from the UE”).  Jung is silent on “else without information identifying the UL carrier that is affected by the RLF, if the UE is configured to commonly monitor the retransmissions for the at least two UL carriers”.
However, Dudda teaches else without information identifying the UL carrier that is affected by the RLF, if the UE is configured to commonly monitor the retransmissions for the at least two UL carriers  (page 23, lines 17-22; page 24, lines 16-21 ----standardized RLF procedure).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jung system to include the feature “else without information identifying the UL carrier that is affected by the RLF, if the UE is configured to commonly monitor the retransmissions for the at least two UL carriers”, as disclosed by Dudda because it provides radio link failure (RLF) diversity (See Dudda: page 23, lines 17-22).

With respect to claim 50, Jung teaches wherein the UE is configured to perform: commonly counting RLC retransmissions associated to all of the at least two of the plurality of UL carriers for reporting the common RLF; and/or 
separately counting RLC retransmissions associated to each of the at least two of the plurality of UL carriers, for reporting the RLF of a separately affected UL carrier ([0070], “The UE may individually perform and manage retransmission of the RLC PDU to the macro cell and retransmission of the RLC PDU to the small cell”; [0071], monitoring the radio link of the macro cell using RLC PDU retransmission count for the macro cell; [0072], monitoring the radio link of the small cell using RLC PDU retransmission count for the small cell).

With respect to claim 51, Jung is silent on “wherein, in response to a failure of RLC data packet transmissions with respect a primary UL carrier: triggering, if the Supplementary UL (SUL) carrier is configured, a scheduling request (SR) transmission on the SUL carrier indicating that the UE is preferring to switch to the SUL carrier for UL data transfer; or else triggering an access to a Random Access Channel (RACH) on the SUL carrier indicating the failure; or signaling to the network that the data RLC transmission gets stuck on the primary carrier”.
However, Dudda teaches wherein, in response to a failure of RLC data packet transmissions with respect a primary UL carrier: triggering, if the Supplementary UL (SUL) carrier is configured, a scheduling request (SR) transmission on the SUL carrier indicating that the UE is preferring to switch to the SUL carrier for UL data transfer (page 24, lines 8-11; fig. 7, step 784; page 34, lines 10-32, See sections on “Source and assisting cell switch” as well as “triggering a handover”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jung system to include the feature “wherein, in response to a failure of RLC data packet transmissions with respect a primary UL carrier: triggering, if the Supplementary UL (SUL) carrier is configured, a scheduling request (SR) transmission on the SUL carrier indicating that the UE is preferring to switch to the SUL carrier for UL data transfer”, as disclosed by Dudda because the network may flexibly apply different behaviors depending on the type of connection. When the assisting cell  becomes the source cell because its quality is acceptable to the network, this switch may not involve an RRC-reconfiguration in the UE (See Dudda: lines 20-26).

With respect to claim 52, Jung teaches wherein triggering the SR transmission on the SUL carrier is only performed if the downlink channel quality is below a certain threshold ([0051], “The occurrence of the RLF means a state in which a status of the radio link deteriorates, and as a result, it is difficult to receive a message. The RLF may occur due to a coverage hole of the corresponding base station or a channel status which deteriorates during the handover. For example, the RLF may be determined based on a receiving rate of a physical downlink control channel (PDCCH)”; See also [0052]-[0053]).

With respect to claim 53, Jung is silent on “wherein, if a Supplementary UL (SUL) RLF is triggered, the UE performs a cell search to determine a suitable cell for radio link re-establishment”.
However, Dudda teaches wherein, if a Supplementary UL (SUL) RLF is triggered, the UE performs a cell search to determine a suitable cell for radio link re-establishment (page 34, lines 10-32, See sections on “Source and assisting cell switch” as well as “triggering a handover”; page 23, lines 14-27).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jung system to include the feature “wherein, if a Supplementary UL (SUL) RLF is triggered, the UE performs a cell search to determine a suitable cell for radio link re-establishment”, as disclosed by Dudda because the network may flexibly apply different behaviors depending on the type of connection. 

With respect to claim 54, Jung is silent on “wherein the UE selects a cell prepared for UL transmissions; wherein the cell is: the same cell, a different cell from the same base station, or a cell from a different base station.”.
However, Dudda teaches wherein the UE selects a cell prepared for UL transmissions; wherein the cell is: the same cell, a different cell from the same base station, or a cell from a different base station (page 34, lines 10-32, See sections on “Source and assisting cell switch” as well as “triggering a handover”; page 23, lines 14-27).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jung system to include the feature “wherein the UE selects a cell prepared for UL transmissions; wherein the cell is: the same cell, a different cell from the same base station, or a cell from a different base station.”, as disclosed by Dudda because the network may flexibly apply different behaviors depending on the type of connection. 

With respect to claim 55, Jung is silent on “wherein the UE is configured to: select a cell out of one or a plurality of cells that support a SUL carrier; select a cell based on measurements on both Downlink (DL) and UL radio link quality; select a cell only based on measurements of the DL radio channel quality; and/or select a cell based on a load measurement of the cell, and the load of each carrier belonging to the same cell”.
However, Dudda teaches wherein the UE is configured to: select a cell out of one or a plurality of cells that support a SUL carrier; select a cell based on measurements on both Downlink (DL) and UL radio link quality; select a cell only based on measurements of the DL radio channel quality; 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jung system to include the feature “wherein the UE is configured to: select a cell out of one or a plurality of cells that support a SUL carrier; select a cell based on measurements on both Downlink (DL) and UL radio link quality; select a cell only based on measurements of the DL radio channel quality; and/or select a cell based on a load measurement of the cell, and the load of each carrier belonging to the same cell”, as disclosed by Dudda because the network may flexibly apply different behaviors depending on the type of connection. 

With respect to claim 58, Jung teaches wherein the base station receives, from the UE, information indicative of a RLF: with information identifying the UL carrier affected by the RLF, if the base station has configured the UE is configured to separately monitor the retransmissions for each of the at least two UL carriers ([0121], “That is, the UE processor 1020 may determine whether the macro cell RLF situation occurs through monitoring the radio link of the macro cell and determine whether the macro cell RLF situation occurs through the RLC PDU retransmission count for the macro cell. Further, the UE processor 1020 may determine whether the small cell RLF situation occurs through monitoring the radio link of the small cell and determine whether the small cell RLF situation occurs through the RLC PDU retransmission count for the small cell”; [0123], “In addition, the UE processor 1020 generates the small cell RLF indicator when the small cell RFL is detected. The small cell RLF indicator is information indicating that the RLF situation occurs in the small cell radio link”; [0129], “The macro receiving unit 1040 receives the small cell RLF indicator from the UE”). Jung is silent on “else without information identifying the UL carrier that is affected by the RLF, if the base station has configured the UE to commonly monitor the retransmissions for the at least two UL carriers”.
However, Dudda teaches else without information identifying the UL carrier that is affected by the RLF, if the base station has configured the UE to commonly monitor the retransmissions for the at least two UL carriers (page 23, lines 17-22; page 24, lines 16-21 ----standardized RLF procedure).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jung system to include the feature “else without information identifying the UL carrier that is affected by the RLF, if the base station has configured the UE to commonly monitor the retransmissions for the at least two UL carriers”, as disclosed by Dudda because it provides radio link failure (RLF) diversity (See Dudda: page 23, lines 17-22).

With respect to claim 59, Jung teaches wherein the base station configures the UE to perform: commonly counting RLC retransmissions associated to all of the at least two of the plurality of UL carriers for reporting the common RLF; and/or 
separately counting RLC retransmissions associated to each of the at least two of the plurality of UL carriers, for reporting the RLF of a separately affected UL carrier ([0070], “The UE may individually perform and manage retransmission of the RLC PDU to the macro cell and retransmission of the RLC PDU to the small cell”; [0071], monitoring the radio link of the macro cell using RLC PDU retransmission count for the macro cell; [0072], monitoring the radio link of the small cell using RLC PDU retransmission count for the small cell).

With respect to claim 60, Jung is silent on “wherein, in response to a failure of RLC data packet transmissions with respect to primary UL carriers, one of the following is performed: if the SUL carrier is configured, receiving a scheduling request (SR) transmission on the SUL carrier indicating that the UE is preferring to switch to the SUL carrier for UL data transfer; or else receiving an access to a Random Access Channel (RACH) on a Supplementary UL (SUL) carrier indicating the failure”.
However, Dudda teaches wherein, in response to a failure of RLC data packet transmissions with respect to primary UL carriers, one of the following is performed: if the SUL carrier is configured, receiving a scheduling request (SR) transmission on the SUL carrier indicating that the UE is preferring to switch to the SUL carrier for UL data transfer (page 24, lines 8-11; fig. 7, step 784; page 34, lines 10-32, See sections on “Source and assisting cell switch” as well as “triggering a handover”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jung system to include the feature “wherein, in response to a failure of RLC data packet transmissions with respect to primary UL carriers, one of the following is performed: if the SUL carrier is configured, receiving a scheduling request (SR) transmission on the SUL carrier indicating that the UE is preferring to switch to the SUL carrier for UL data transfer”, as disclosed by Dudda because the network may flexibly apply different behaviors depending on the type of connection. When the assisting cell  becomes the source cell because its quality is acceptable to the network, this switch may not involve an RRC-reconfiguration in the UE (See Dudda: lines 20-26).

With respect to claim 61, Jung is silent on “wherein the UE is configured to: select a cell out of one or a plurality of cells that support a SUL carrier; select a cell based on measurements on both Downlink (DL) and UL radio link quality; select a cell only based on measurements of the DL radio channel quality; and/or select a cell based on a load measurement of the cell, and the load of each carrier belonging to the same cell”).
However, Dudda teaches wherein the UE is configured to: select a cell out of one or a plurality of cells that support a SUL carrier; select a cell based on measurements on both Downlink (DL) and UL radio link quality; select a cell only based on measurements of the DL radio channel quality; and/or select a cell based on a load measurement of the cell, and the load of each carrier belonging to the same cell (page 34, lines 10-32, See sections on “Source and assisting cell switch” as well as “triggering a handover”; page 23, lines 14-27).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jung system to include the feature “wherein the UE is configured to: select a cell out of one or a plurality of cells that support a SUL carrier; select a cell based on measurements on both Downlink (DL) and UL radio link quality; select a cell only based on measurements of the DL radio channel quality; and/or select a cell based on a load measurement of the cell, and the load of each carrier belonging to the same cell”, as disclosed by Dudda because the network may flexibly apply different behaviors depending on the type of connection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295. The examiner can normally be reached 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477                                                                                                                                                                                                           
2/10/2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477